KERRIES DISTRICF

KY FILED ey

 

(

AUG i] Q 7019
UNITED STATES DISTRICT COURT Map os” P
WESTERN DISTRICT OF NEW YORK Esra © LOEWENGUTS Ae We”

SSZERN DISTRICL Or

 

KIM MARIE CLARK, 18-CV-0509-MJR
DECISION AND ORDER
Plaintiff,
-\-

COMMISSIONER OF SOCIAL SECURITY,"

Defendant.

 

As set forth in the Standing Order of the Court regarding Social Security Cases
subject to the May 21, 2018 Memorandum of Understanding, the parties have consented
to the assignment of this case to the undersigned to conduct all proceedings, including
the entry of final judgment, as set forth in 42 U.S.C. § 405(g). (Dkt. No. 14)

Plaintiff Kim Marie Clark (“plaintiff’) brings this action pursuant to 42 U.S.C.
§§405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security (“Commissioner’ or “defendant”) denying her applications for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under the Social
Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure.

BACKGROUND

Plaintiff applied for DIB and SSI on September 11, 2014 alleging disability

beginning July 14, 2014 due to depression, migraine headaches, herniated discs in neck

and back, and carpal tunnel issues. (See Tr. 10, 152-59, 173)? Plaintiff's applications

 

1 The Clerk of Court is directed to amend the caption accordingly.
? References to “Tr.” are to the administrative record in this case. (Dkt. No. 6)
were denied at the initial level, and she requested a hearing before an Administrative Law
Judge (“ALU”). (Tr. 57, 74-75) A video hearing was held before ALJ David Begley, during
which plaintiff and a vocational expert testified. (Tr. 23-55) On July 11, 2017, ALJ Begley
found plaintiff not disabled, and on March 6, 2018, the Appeals Council denied plaintiff's
request for review. The ALJ’s determination therefore became the final decision of the
Commissioner, and this timely action followed. (Tr. 1-3; Dkt. No. 1)

Plaintiff moves for judgment on the pleadings on the grounds that the ALJ's
physical RFC assessment was the product of his own lay judgment; the ALJ failed to
develop the opinion evidence to account for plaintiff's recent surgeries and migraine
headaches; and erred in evaluating the opinion of the consultative psychologist. (Dkt.
No. 9-1 [Plaintiff's Memorandum of Law] at 1) The Commissioner cross-moves for the
same relief, arguing that there was substantial evidence to support the ALJ’s decision
that plaintiff was not under a disability, as defined by the Act, between July 14, 2014 and
July 11, 2017. (Dkt. No. 12-1[Defendant’s Memorandum of Law] at 1) For the following
reasons, plaintiff's motion (Dkt. No. 9) is denied and defendant’s motion (Dkt. No. 12) is
granted.

DISCUSSION

I. scope of Judicial Review

The Counr’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546. F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

ll. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” fd. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and. . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” /d. §404.1520(b). If the claimant is engaged in
substantia! gainful activity, the claimant is “not disabled regardiess of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks. whether the claimant has
a “severe impairment.” fd. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which

significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled. regardiess of any other factors or considerations. /¢. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. fd. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity [“RFC’] based on all the relevant medical and other evidence’ in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
id. §404.1545(a)(1). The Commissioners assessment of the claimant's RFC is then
applied at steps four and five. At-step four, the Commissioner “compare[s] [the] residual
functional capacity assessment .. . with the physical and mental demands of [the
claimant's] past relevant work.” fd. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the ciaimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,
age, education, and work experience, the claimant “can make an adjustment to other

work.” /d. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the. meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
lf the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carro//, 705 F.2d at 642.

III. The ALJ's Decision

In applying the five-step sequential evaluation process, the ALJ found at step one
that plaintiff did not engage in substantial gainful activity since July 14, 2014. (Tr. 13) At
step two, the ALJ found that plaintiff had severe impairments consisting of: (1) cervical
degenerative disc disease status post-surgery; (2) lumbar degenerative disc disease; (3)
bilateral carpal tunnel syndrome status post-releases: and (4) migraines.* (Tr. 13) At
step three, the ALJ determined that plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments.
(Tr. 14) Before proceeding to step four, the ALJ determined that plaintiff had the residual
functional capacity:

[T]jo perform sedentary work as defined in 20 CFR 404.1567(a) and

416.967(a) except [she] can occasionally push and pull with the upper

extremities; cannot climb ladders, ropes, or scaffolds; can occasionally

reach overhead with the upper extremities; can frequently handle and finger

bilaterally; must avoid concentrated exposure to excessive noise.and bright

lights outside a normal office setting, and to excessive vibration; and must

avoid slippery and uneven surfaces, hazardous machinery, unprotected

heights, and open flames.

(Tr. 14-15)

 

3 Also at step two, the ALJ found that plaintiffs medically determinable impairments of depression and
stress incontinence were non-severe. (Tr. 13-14)

6
At step four, the ALJ found that plaintiff was capable of performing her past relevant
work as a medical receptionist. (Tr. 17-18) Accordingly, the ALJ found plaintiff not
disabled. (Tr. 18)

IV. Plaintiffs Challenges

A. Stale Opinion Evidence

Plaintiff first argues that the ALJ erred in relying on the medical opinion of
consultative examiner Donna Miller, D.O., because her opinion was rendered stale by
four subsequent surgeries. (Dkt. No. 9-1 at 12-14; Dkt. No. 12-1 [Plaintiffs Reply])
Specifically, plaintiff asserts that Dr. Miller’s opinion, which was issued before plaintiff's
carpal tunnel and cervical fusion surgeries, could not support the ALJ's RFC assessment.
(Dkt. 9-1 at 14) She also claims that the physician’s opinion failed to account for her
migraine headaches, which resulted in the ALJ’s lay speculation in assessing her
headache-related limitations. (/d.)

lt is well-settled that an “ALJ should not rely on ‘stale’ opinions—that is, opinions
rendered before some significant development in the claimant's medical! history.”
Robinson v. Berryhill, No. 17-CV-0362, 2018 WL 4442267, at *4 (W.D.N.Y. Sept. 17,
2018) (citing Jones v. Colvin, No. 14-C\V-6316, 2015 WL 4628972, at *4 (W.D.N.Y. Aug.
3, 2015)). Medical source opinions that are “conclusory, stale, and based on an
incomplete medical record” may not be substantial evidence to support an ALJ’s RFC
finding. Griffith v. Astrue, No. 08-CV-6004, 2009 WL 909630, at *9 n.9 (W.D.N.Y. July
27, 2009). “The mere passage of time does not render an opinion stale. Instead, a

medical opinion may be stale if subsequent treatment notes indicate a claimant's
condition has deteriorated.” Whitehurst v. Berryhill, No. 16-CV-1005, 2018 WL 3868721,
“4 (W.D.N.Y. Aug. 14, 2018).

In evaluating the opinion evidence, the ALJ discussed the opinion of Dr. Miller,
who performed a consultative physical examination of plaintiff in November 2014. (Tr.
17, 294-97) Dr. Miller opined that plaintiff had mild to moderate limitations in heavy lifting,
bending, carrying, pushing, pulling, and repetitive motion of her hands, (Tr. 297) The
ALJ. afforded Dr. Miller's opinion “some weight,” noting that while it was somewhat
consistent with the objective medical evidence, it was prior to the improvement plaintiff
experienced with her headaches and carpal tunnel surgery. (Tr. 17)

In assessing whether plaintiff's condition deteriorated after Dr. Miller's medical
opinion, the record is clear, as the ALJ pointed out, that “the claimant experienced
improvement in her back and neck pain following surgery. She also experienced
improvement in her carpal tunnel following surgery.” (Tr. 17) The ALJ also clarified that
Dr. Millers opinion was given prior to plaintiffs recent surgeries, and therefore was
afforded “some weight.” (Tr. 17) Substantial evidence supports the ALJ’s conclusion.

For example, plaintiff testified at the administrative hearing that both the carpal
tunnel and the cervical fusion surgeries essentially resolved her issues. With regard to
the carpal tunnel releases performed in 2016, she told the ALJ that she noticed
improvement, did not wear a brace, did not have trouble manipulating smaller objects or
with her grip, and that neither hand was worse than the other. (Tr. 43-46) Plaintiff
reported to her doctor following the surgery that she was “doing very well” and that the
numbness and tingling in her digits had resolved. (Tr. 16, 1004) A year later, plaintiff

underwent a second right compartment release surgery after which she reported “much
improve[ment.}” (Tr. 946) Finally, the ALJ observed that plaintiff exhibited normal finger
and hand dexterity during Dr. Miller's evaluation, which was consistent with the post-
operative evaluations performed by plaintiff's providers. (Tr. 16, 296, 947, 1005)

The evidence is consistent with mild to moderate limitation in repetitive hand
motion, as opined by Dr. Miller, and also shows that plaintiff could perform the frequent
handling and fingering as indicated in the RFC despite the passage of time between Dr.
Miller's evaluation and the ALJ’s decision (Tr. 14) Significantly, plaintiff does not appear
to argue that she experienced a serious deterioration of her wrist impairment between
2014 and 2017. (Docket No. 9-1 at 12-14) Nor does the record support any such
assertion. In light of these facts, the opinion relied upon by the ALJ was not stale and
properly considered in light of plaintiff's later treatment. See Palistrant v. Comm’r of Soe.
sec., No. 16-CV-588, 2018 WL 4681622, at *7 (W.D.N.Y. Sept. 28, 2018) (“Just because
the claimant continues treatment after an opinion is rendered, however, does not mean
that the opinion is stale. Although [plaintiff] also argues that he experienced a “serious
deterioration” of his back and neck issues after the opinions were rendered . . . the record
does not support this assertion.”).

The same is true regarding plaintiffs cervical fusion procedure, which occurred in
April 2015, approximately five months after Dr. Miller's evaluation. The ALJ observed
‘that plaintiff experienced improvement following surgery, her recent MRIs demonstrated
no significant spinal canal stenosis or disc herniation above or below her instrumented
levels, and she was referred to physical therapy. (Tr. 16} Following the 2015 procedure,
plaintiff reported to spinal surgeon Christopher Hamill, M.D., that her pain improved since

surgery, and cervical spine x-rays showed “the instrumentation in good position, at C5-6
and C6-7." (Tr. 1130) In July 2015, plaintiff reported to Dent Neurologic Institute (“Dent”)
that not long after surgery, her “head and neck pain improved quite dramatically.” (Tr.
838) On April 6, 2016, plaintiff returned to Dr. Hamill for a follow-up visit, during which
she reported that she was doing well with occasional aches and pains “but nothing
significant.” (Tr. 1022) X-rays of the cervical spine again showed that the instrumentation
from the surgery was in tact. (/d.) In November 2016, Dr. Hamill reviewed a recent
cervical spine MRI that did not show any significant spinal canal stenosis or disc
herniation above or below her instrumented fevels. He explained to plaintiff that
“everything look[ed] relatively good from an MRI standpoint,” and recommended
rehabilitation physicians to her. (Tr. 1007)

The examination findings, objective medical imaging, and continued course of
conservative treatment is consistent with the limitations assessed by Dr. Miller. Plaintiff
does not point to evidence supporting a deterioration of her condition, so as to render this
opinion stale. See, e.g, Wilson v. Berryhill, No. 16-CV-0664, 2018 WL 4211322, at *7
(W.D.N.Y. Sept. 4, 2018) (plaintiff's staleness argument was without merit where later
examinations showed improvement); Habschied v. Berryhill, No. 17-CV-6217, 2019 WL
1366040, at “9 (W:D.N.Y. Mar. 26, 2019) (opinions were not stale where subsequent
records showed improvement); Jones v. Colvin, No. 13-CV-6443, 2014 WL 2560593, at
“7 (W.D.NLY. June 6, 2014) (“Plaintiff, however, has failed to establish how [her] condition
deteriorated after [the reviewing physician's] report. in fact, the record reflects that
Plaintiffs condition generally remained the same after January 2011, and that her

eyesight actually improved.”). The Court therefore rejects this contention.

10
Plaintiff also avers that Dr. Miller’s opinion did not consider plaintiff's severe
impairment of migraine headaches. (Dkt. No. 9-1 at 14) Plaintiff is correct that migraine
headaches were not included in Dr. Miller's diagnoses, however, it was also not included
in plaintiffs complaints or reports to the physician, which focused on her back, neck, and
carpal tunnel related issues. (Tr. 294)

The balance of the medical evidence indicates that plaintiff sought treatment at
Dent for migraine headaches. In July 2015, plaintiff reported that her head and neck pain
“improved quite dramatically” since cervical surgery and that she was experiencing two
to three headaches per month, and that medication helped relieve her symptoms. (Tr.
838) The following January plaintiff was assessed with migraine without aura, not
intractable, without status migrainosus. (Tr. 839) She reported “managing very well with
her headaches particularly since having undergone discectomy and cervical fusion.” (Tr.
837) In July 2016, plaintiff reported two to three migraine episodes per month and she
had not had debilitating headaches since her cervical disc surgery in 2014. (Tr. 843)
Three months later, plaintiff reported a flare up of neck pain and stiffness with associated
headaches “almost constant[ly].” (Tr. 846) Plaintiff was willing to re-start Amitrityline.
(id.) In January 2016, plaintiff reported constant low-grade headaches. Naproxen and
Naratriptan worked will if taken at the onset of migraine flareups. (Tr. 1083)

Plaintiff testified that she had migraine headaches approximately once per week.
Triggers included light sensitivity, fluorescent lighting, computer screens, and neck pain.
She took medication prescribed at Dent. (Tr. 38)

With respect to her daily activities, plaintiff lived alone with her dog. She had a

driver's license but had not driven for a few weeks. She managed her own medication,

11
dressed and bathed herself regularly, and used a computer occasionally to contact her
son out-of-state. She occasionally did laundry, and if she grocery shopped it “has to be
a very, very quick trip.” (Tr. 31-36) Plaintiff attended church every other week, and helped
care for elderly father a couple of times per month. (Tr. 36-37)

The ALJ pointed out that, although plaintiff testified that she stopped working in
March of 2014 due to migraines and back pain, she reported to the consultative examiner
that she had been “let go” because the “company was going through some changes.” (Tr.
13, 322) Additionally, after alleging disability beginning in July 2014 based on migraine
headaches, plaintiff sought work and received unemployment benefits during the relevant
time period. (Tr. 13, 164,173, 734). Despite a ten-year history of migraine headaches,
plaintiff continued to work until she was laid off in March 2014. (Tr. 29, 38)

After reviewing the record, the ALJ concluded that the objective medical evidence
indicated that plaintiffs headaches were a severe impairment that affected her ability to
perform work. (Tr. 16) He went on to account for that impairment. by reducing plaintiff's
RFC to sedentary work with limitations of avoiding excessive noise, bright lights outside
of a normal office setting, and excessive vibrations. (/d.)

As plaintiff points out, an ALJ may not interpret raw medical data or substitute his.
Opinion for that of a medical source. See Selian v. Astrue, 708 F.3d 409, 419 (2d Cir.
2013). Furthermore, the ALJ generally bears a burden for developing the record, even in
circumstances where a claimant is represented. See e.g., Fredrick v. Comm’r Soc. Sec.,
No. 16-CV-898, 2018 WL.4178284, at *1 (W.D.N.Y. Aug 31, 2018). Yet the ALJ’s duty to

develop the record “is not an affirmative duty to expand the record ad infinitum.” Wilson

12
v. Berryhill, No. 16-CV-0756, 2018 WL 6628987, at *4 (W.D.N.Y. Dec. 19, 2018) (quoting
Walker v. Astrue, No. 11-CV-766, 2012 WL 4473249, at *3 (W.D.N.Y. Sep. 26, 2012)).
Here, the ALJ did not rely on “lay speculation” in including limitations in her RFC
to account for her migraines because the record contained no gaps, nor does plaintiff
point to any gaps in the record regarding migraine headaches. Plaintiff suggests that
because there was no other opinion of her functional abilities besides Dr. Miller's, the
ALJ’s RFC finding could not be based on substantial evidence. (Dkt. No. 9-1 at 14) An
ALJ, however, may assess limitations of a claimant's RFC “where there are no obvious
gaps in the administrative record, and where the ALJ already possess a complete medical
history,” despite the lack of a credible medical source opinion. Rosa v. Callahan, 168
F.3d 72, 79 n.5 (2d Cir. 1999). In light of all of the above evidence, the record in this case
was sufficient for the ALJ to assess the headache-related limitations of plaintiff's
sedentary RFC without a specific medical source opinion. See Wilson, 2018 WL
6628987, at *4 (W.D.N.Y. Dec. 19, 2018) (RFC statement from medical source regarding
certain work related abilities not necessary where substantial evidence demonstrated
plaintiff could perform requirements of sedentary work, including testimony that she
continued working for a year despite her impairment, that surgery had improved her pain,
medications worked “quite well,” and objective medical testing was unremarkable); see
generally Tankisi v. Comm’r Soc. Sec., 521 Fed. Appx. 29, 34 (2d Cir. 2013) (if the record
contains sufficient evidence from which an ALJ can assess the claimant's RFC, remand
is not required despite the lack of a medical opinion (citations omitted)). Remand on this

ground is therefore not required.

13
B. Erroneous Severity Determination

Plaintiff next contends that remand is required because the ALJ erred in finding
her depression a non-severe impairment and improperly discounted the opinion of the
consultative psychologist. (Dkt. No. 9-1 at 14-17)

Social Security regulations provide that an impairment will be found “not severe” if
the medical evidence establishes only a slight abnormality or combination of slight
abnormalities, which would have no more than a minimal effect on an individual's ability
to perform physical or mental basic work-related activities. See 20 C.F.R. § 404.1521(a);
Social Security Ruling (“SSR”) 85-28, 1985 WL 56856. It is the plaintiff's burden to
provide medical evidence demonstrating the severity of her condition. See 20 C.F.R. §
404.1512(a); Bowen v. Yuckert, 482 U.S. 137, 142 n.5 (1987): Miller v. Comm’r of Soc.
Sec., No. 05-CV-1371, 2008 WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008). An ALJ must
consider both severe and non-severe impairments when assessing the claimant’s RFC.
See 20 C.F.R. § 404.1545(a)(2); 20 C.F.R. § 416.945(a)(2).

Here, the ALJ concluded that plaintiff's depression, while a medically determinable
impairment, was not severe at step two of the sequential evaluation process. (Tr. 13-14,
17) He found that plaintiff's depression did not cause more than a minimal limitation in
her ability to perform basic work activities, and proceeded to consider the four broad areas

of mental functioning.* (Tr. 13-14) He found no limitations, other than a mild impairment

 

* “In determining whether a mental impairment is severe at step two, the ALJ must follow a ‘special
technique’ whereby the ALJ rates the degree of functional limitation resulting from the impairment in four
broad areas (1) activities of daily living; (2) social functioning; (3) concentration, persistence or pace; and

(4) episodes of decompensation.” Mayor v. Colvin, 2015 WL 91661 19, *15(S.D.N.Y. 2015) (citing 20 C.F.R.
§ 404.1520a(a)-(c)).

14
in concentration. (Tr. 14) The ALJ noted that plaintiff was treated for her depression by
her primary care provider and reported improvement on Cymbalta. (Tr. 13)

Later in the ALJ's discussion, he considered the opinion of Janine Ippolito, Psy.D.,
a consultative psychologist. (Tr. 322-26) In November 2014 plaintiff underwent a
evaluation by Dr. Ippolito during which she reported an inability to work due to depression,
although she characterized herself as “unemployed.” (Tr. 322-23) She stopped working
in March of 2014 because her employer had let her go. (Tr. 322) Plaintiff denied any
current mental health treatment despite reporting a history of depression dating back 15
years. (Tr, 322-23) Upon examination, she had largely normal findings, including
appropriate fund of knowledge, average intellectual functioning, and the ability to
complete serial three subtractions and repeat several digits forward and backward. (Tr.
324) She exhibited dysphoric affect and dysthymic mood, with mildly impaired memory
due to some distractibility. She had good insight and judgment. (Tr. 323-24) Dr. Ippolito
assessed recurring moderate depression and opined that plaintiff had a moderate
limitation in dealing with stress and no limitations in other functional areas. (Tr. 325) She
concluded that the results of plaintiff's evaluation “appear to be consistent with psychiatric
problems, but in itself, this does not appear to be significant enough to interfere with
claimant's ability to function on a daily basis.” (/d.)

The ALJ afforded Dr. Ippolito’s opinion little weight, finding it inconsistent with the
objective medical evidence and that it was contradicted by plaintiff's history of psychiatric.
treatment only by her primary care provider and her statements that medication improved
her depression. (Tr.17) A review of the record reveals that plaintiff had normal mental

status examination findings, including during Dr. |ppolito’s exam, and denied anxiety or

15
difficulty with energy. (Tr. 318, 323, 356, 736, 738, 740, 832, 837, 918, 926) Treatment
notes from her primary care provider state that her depression improved with medication,
she denied counseling, and had good social support, and her condition was stable, (Tr.
738, 742, 877) Plaintiff testified that she saw a counselor for one visit, but did not feel
that “she was the right one for me,” and did not pursue another counselor thereafter. (Tr.
42)

Based on this record the Court finds that substantial evidence supports the ALJ's
decision that plaintiffs depression was not a severe impairment within the meaning of the
regulations. First, the ALJ correctly noted that plaintiff sought treatment only from her
primary care provider. See Anderson v. Colvin, No. 14-CV-1038, 2017 WL 2797913, at
*2 (W.D.N.Y. June 28, 2017) (finding no indication that plaintiffs depression contributed
to work-related limitations, observing that “plaintiff did not seek treatment from a
psychiatric source, electing instead to.have medication management by her primary care
physician.”) (citing Patterson v. Colvin, 24 F. Supp. 3d 356, 369 (S.D.N.Y. 2014) (affirming
finding that depression was non-severe where the record indicated that plaintiffs
“psychological and emotional issues [did] not significantly limit[ ] her ability to work”).
Second, plaintiff testified to undergoing treatment for depression for 15 years while
continuing to work. See, e.g., Powell v. Berryhill, No. 17CV8922, 2019 WL 1416990, at
*4.(S.D.N.Y. Mar. 28, 2019) (ALJ applied correct standard at step two in finding plaintiff's
obesity non-severe, where there was no evidence that obesity alone significantly limited
his ability to work, and no statement from the plaintiff that he had difficulties working
because of his obesity). Finally, the ALJ correctly applied the special technique, see

supra at 14, n.4, and his assessment of only mild limitations in one functional area was

16
supported by the record evidence and by the opinion of the agency review physician, who
found the same.® (Tr. 63) All of the above constitutes substantial evidence to support
the ALJ's severity determination regarding plaintiff's mental impairments. See Kelsey v.
Comm'r of Soc. Sec., 335 F. Supp. 3d 437, 447 (W.D.N.Y. 2018). The Court therefore
finds no error in the ALJ's conclusion that plaintiff did not have a severe mental
impairment.

The Court briefly addresses plaintiff's tangential argument that the record contains
a non-examining opinion, not cited by the ALJ, which “states that Plaintiff has a severe
mental impairment.” (Dkt. No 9-1 at 16 n.1) Although the Disability Determination
Explanation reads, “Affective Disorders—Secondary—Severe,” review psychiatrist G,
Kleinerman’s conclusions suggest that this notation is a typographical error. After
reviewing the evidence, he concluded that plaintiff's “psychiatric impairment [did] not
appear severe enough to significantly interfere with [her] ability to function on a daily
basis.” (Tr. 63) See generally 20 C.F.R. §§ 404.1521, 416.921 (2016) (only an
impairment that “significantly limit[ed]” a claimant’s physical or mental ability to do basic
work activities is severe). Dr. Kleinerman found that plaintiff had no restrictions in
activities of daily living, maintaining social functioning, and no episodes of
decompensation, and only mild difficulty in maintaining concentration, persistence, or
pace. (Tr. 62) Such limitations do not demonstrate the existence of a severe mental
impairment. See 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1) (2015) (mild menial
limitations demonstrated a non-severe mental impairment); Kohler v. Astrue, 546 F.3d

260, 266 (2d Cir. 2008) ("[I]f the degree of limitation in each of the first three areas is rated

 

5 That opinion is discussed in greater detail below.

17

 
‘mild’ or better, and no episodes of decompensation are identified, then the reviewing
authority generally will conclude that the claimant's mental impairment is not ‘severe’”).
Thus, contrary to plaintiffs assertion, Dr. Kleinerman’s opinion supports the ALJ's
conclusion that plaintiff's mental impairment was not severe. The Court reiterates that
the ALJ’s step two determination need not be disturbed.

For all of the foregoing reasons, the ALJ’s decision was supported by substantial
evidence and free of legal error.

CONCLUSION

Accordingly, plaintiff's motion for judgment on the pleadings (Dkt. No. 9) is denied

and the Commissioner's motion for judgment on the pleadings (Dkt. No. 12) is granted.

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: August (3. 2019
Buffalo, New York

MICHAEL J. ROEMER
United States Magistrate Judge

18
